Exhibit 10.17

THE HANOVER INSURANCE GROUP, INC.

NON-QUALIFIED STOCK OPTION AGREEMENT

 

 

This Non-Qualified Stock Option Agreement (the “Agreement”) is effective as of
<GRANT DATE> (the “Grant Date”), by and between The Hanover Insurance Group,
Inc., a Delaware corporation (the “Company”), and Jeffrey M. Farber
(“Participant” or “you”).  Capitalized terms used without definition herein
shall have the meanings set forth in The Hanover Insurance Group 2014 Long-Term
Incentive Plan (as it may be amended from time to time, the “Plan”).

 

PREAMBLE

 

WHEREAS, the Company considers it desirable and in the best interests of the
Company that Participant be given an opportunity to acquire a proprietary
interest in the Company in the form of an option to purchase shares of Stock.

 

NOW, THEREFORE, for and in consideration of the foregoing and the mutual
covenants and promises hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.

Grant of Option.  The Administrator hereby grants to Participant a non-statutory
stock option (the “Stock Option”) to purchase <NUMBER OF OPTIONS> shares of
Stock (the “Shares”), for a price of <GRANT PRICE> per share (the “Option
Price”), which is not less than the per-Share fair market value on the Grant
Date.  The Stock Option is intended to be, and is hereby designated, a
non-statutory option that does not qualify as an incentive stock option as
defined in Section 422.

 

2.

Expiration of Option.  To the extent not earlier terminated, forfeited or
expired, the Stock Option shall automatically terminate and cease being
exercisable on the tenth anniversary of the Grant Date (the “Expiration
Date”).  

 

3.

Vesting.  Subject to the terms of this Agreement and the Plan, and provided
Participant remains continuously an Employee of the Company or one of its
Affiliates (the Company and its Affiliates hereinafter referred to as “THG”)
through the applicable vesting date except as set forth in Section 4 below, the
Stock Option shall vest and become exercisable in the following cumulative
installments:

 

 

•

As to one third (33.33%) of the total number of Shares, on the first anniversary
of the Grant Date;

 

•

As to an additional one third (33.33%) of the total number of Shares, on the
second anniversary of the Grant Date; and

 

•

As to the remaining Shares, on the third anniversary of the Grant Date.  

 

On the first two vesting dates set forth above, to the extent the Stock Option
would otherwise become vested and exercisable with respect to a fractional
Share, such fractional Share shall not vest and the number of Shares becoming
vested and exercisable on such vesting date shall be rounded down so that the
Stock Option is only exercisable with respect to a whole number of Shares.

 

4.

Termination of Employment and Other Events.  

 

 

(a)

Termination for Cause.  If Participant's Employment is terminated for “Cause”
(as defined in Section 20) or occurs in circumstances that would have
constituted grounds for Participant’s Employment to be terminated for Cause,
effective immediately prior to such termination, the Stock Option, whether or
not vested, shall be automatically cancelled and forfeited and shall be returned
to the Company for no consideration.

 

 

(b)

Voluntary Termination. If Participant voluntarily terminates his Employment
(other than for “Good Reason” (as defined in Section 20) or Retirement (as
defined in Section 4(f)), effective immediately

 

--------------------------------------------------------------------------------

2

 

 

prior to such termination, any portion of the Stock Option that is not then
vested shall be automatically cancelled and forfeited and shall be returned to
the Company for no consideration, and such portion of the Stock Option that is
then vested and exercisable shall remain exercisable until the earlier of (i)
three (3) months following the date of termination, or (ii) the Expiration Date.

 

 

(c)

Disability.  If Participant is Disabled prior to the date this Stock Option
becomes fully vested and exercisable pursuant to Section 3 of this Agreement,
this Stock Option, to the extent then outstanding and unvested, shall
automatically vest in full and become exercisable on the date Participant is
Disabled. To the extent all or any portion of this Stock Option is outstanding
and exercisable on the date Participant is Disabled (after giving effect to the
preceding sentence), the Stock Option (or portion thereof) shall remain
exercisable until the earlier of (x) one (1) year following the date Participant
is Disabled, or (y) the Expiration Date. For purposes of this subsection,
Participant shall be “Disabled” if he has been unable, for a period of twelve
consecutive months, to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment and has been receiving
income replacement benefits for a period of twelve consecutive months under the
Company’s Long-Term Disability Program.  The date that Participant is Disabled
for purposes of this Agreement is the twelve-month anniversary of the date
Participant commences receiving such benefits under the Company’s Long-Term
Disability Program.  

 

If Participant ceases to receive benefits under the Company’s Long-Term
Disability Program prior to becoming Disabled and immediately returns to active
Employment, the Stock Option will continue to vest in accordance with Section 3
of this Agreement.

 

 

(d)

Death.  If Participant’s Employment is terminated due to his death prior to the
date this Stock Option becomes fully vested and exercisable pursuant to Section
3 of this Agreement, this Stock Option to the extent the outstanding and
unvested shall automatically vest in full and become exercisable on the date of
Participant’s death. To the extent all or any portion of the Stock Option is
outstanding and exercisable on the date Participant dies (determined after
giving effect to the preceding sentence), the Stock Option (or portion thereof)
shall remain exercisable until the earlier of (x) one (1) year following the
date Participant dies, or (y) the Expiration Date.  

 

 

(e)

Covered Transaction/Change in Control. In the event of a Covered Transaction
(other than a Change in Control, whether or not it is a Covered Transaction),
the Administrator shall, with respect to the Stock Option, take one of the
actions set forth in Sections 7(a)(1), 7(a)(2) or 7(a)(3) of the Plan.
Notwithstanding the terms of the Plan, in the event of a Change in Control
(whether or not it is a Covered Transaction), the following rules shall apply:  

 

(i) Except as provided below in Section 4(e)(ii), in the event of a Change in
Control, to the extent the Stock Option is outstanding and unvested immediately
prior to the Change in Control, the Stock Option shall automatically vest in
full immediately prior to such Change in Control.

 

(ii) Notwithstanding Section 4(e)(i), no acceleration of vesting shall occur
with respect to the Stock Option if the Administrator reasonably determines in
good faith prior to the occurrence of a Change in Control that this Award shall
be honored or assumed, or new rights substituted therefor (such honored, assumed
or substituted award hereinafter called an “Alternative Award”), by
Participant's employer (or the parent or a subsidiary of such employer)
immediately following the Change in Control, provided that any such Alternative
Award must:

 

(A) be based on stock which is traded, or will be traded upon consummation of
the Change in Control, on an established securities market;

 

(B) provide Participant (or each Participant in a class of Participants) with
rights and entitlements substantially equivalent to or better than the rights,
terms and

 

--------------------------------------------------------------------------------

3

 

conditions applicable under this Award, including, but not limited to, an
identical or better vesting schedule and accelerated vesting provisions;

 

(C) have substantially equivalent economic value to this Award (determined at
the time of the Change in Control); and

 

(D) have terms and conditions which provide that in the event that Participant's
employment is involuntarily terminated (other than for Cause) or Participant
terminates employment for Good Reason prior to the third anniversary of the
Grant Date, Participant shall automatically vest in 100% of the Alternative
Award and any conditions on Participant's rights under, or any restrictions on
transfer or exercisability applicable to, such Alternative Award shall be waived
or shall lapse.  

 

(iii) Notwithstanding Sections 4(e)(i) and 4(e)(ii) above, in the event of a
Change in Control, the Administrator may elect, in its sole discretion at any
time prior to the effective date of the Change in Control, to accelerate all of
the Stock Options

 

 

(f)

Retirement. If, prior to the date this Stock Option becomes fully vested and
exercisable pursuant to Section 3 of this Agreement, Participant’s Employment
terminates as a result of his Retirement, (i) a prorated portion (as determined
below) of the Stock Option shall automatically vest on the date of such
termination due to Retirement, and (ii) the remaining unvested portion of the
Stock Option shall be automatically canceled and forfeited and returned to the
Company for no consideration. To the extent all or any portion of the Stock
Option is outstanding and exercisable on the date of Participant’s Retirement
(determined after giving effect to the preceding sentence), the Stock Option (or
portion thereof) shall remain exercisable until the earlier of (x) three (3)
years following the date of such Retirement, or (y) the Expiration Date.  For
purposes of this subsection, the prorated portion of the Stock Option that vests
on the date of Participant’s Retirement shall be determined by (A) dividing the
number of days of Participant’s Employment since the Grant Date prior to such
Retirement by 1,096, (B) multiplying the percentage determined under clause (A)
by the number of Shares subject to the Stock Option, and then (C) deducting from
the resulting number of Shares the number of Shares subject to the Stock Option
that had already vested prior to such Retirement, with the number of Shares that
vest rounded up to the nearest whole Share.  

 

For the purpose of this Agreement, a termination of Employment shall be deemed
to be a “Retirement” if all of the following conditions are satisfied:  (i)
Participant’s Employment terminates (other than for Cause), (ii) he is either
(x) 65 years of age or older, as of the date of such termination, or (y) 60
years of age or older, as of the date of such termination and, immediately prior
to such termination, Participant has been in continuous Employment for five or
more years, and (iii)(1) Participant provides the Company not less than six
months’ advanced written notice of Participant’s intent to retire (the “Notice
Period”), and (2) remains in continuous Employment and in good standing during
such Notice Period and terminates employment at the end of such Notice Period.
The Company may, in its sole discretion waive, in whole or in part, the
requirements of clause (iii) of the preceding sentence.  In the event that
Participant’s Employment is terminated for Cause during the Notice Period the
Stock Option will be automatically cancelled and forfeited and shall be returned
to the Company for no consideration.    

 

 

(g)

Involuntary/Constructive Termination. In the event Participant’s Employment is
terminated by the Company (other than as a result of, or in connection with, the
events set forth above in this Section 4), or Participant terminates Employment
for Good Reason, effective immediately prior to such termination, subject to the
last sentence of this Section 4(g), the portion of the Stock Option that would
have vested under Section 3 had Participant remained employed during the twelve
(12)-month period following the date of such termination of Employment shall
automatically vest as of the date of such termination of Employment (such
accelerated vesting, the “Vesting Credit”), and after the application of such
Vesting Credit, any portion of the Stock Option that is not then vested shall be
automatically cancelled and forfeited and be returned to the Company for no
consideration, and such portion of the

 

--------------------------------------------------------------------------------

4

 

 

Stock Option that is then vested (including any such additional Stock Options
that vest as a result of the Vesting Credit) shall remain exercisable until the
earlier of (i) three (3) months following the date of termination, or (ii) the
Expiration Date. Any entitlement to the Vesting Credit is expressly conditioned
on, and shall only be effective upon, Participant’s execution of the separation
agreement required pursuant to Section 7 of that certain Offer Letter dated
September 21, 2016, by and between the Company and Participant (the “Offer
Letter”).

 

5.

Notice of Exercise and Payment for Shares.  This Stock Option may be exercised
by Participant or, if appropriate, Participant’s legal representative, estate or
beneficiary, by giving written notice to the Administrator stating the number of
Shares to be purchased.  Such notice must be accompanied by payment in full of
the Option Price for the Shares to be purchased.

 

Exercise notices hereunder shall be in such form as is acceptable to the
Administrator, including by electronic notice with electronic signature.  If
notice is provided by a person other than Participant, this Stock Option will
not be deemed to have been exercised until the Administrator has received such
evidence as it may require that the person exercising the Stock Option has the
right to do so.

 

For all other notices, such notices must be in writing and, if to the Company,
shall be delivered personally to the Human Resources Department or such other
party as designated by the Company or mailed to its principal office and, if to
the Participant, shall be delivered personally or mailed to the Participant at
his or her address on the records of the Company.

 

Payment may be made in (a) shares of Stock (including through a “net exercise”
(as set forth in subsection (b)), (b) by a “net exercise” arrangement pursuant
to which the Company will reduce the number of shares of Stock that would
otherwise be issued upon exercise of the Stock Option by a number of whole
shares having a fair market value equal to the aggregate Option Price of the
Stock Option, (c) cash or a combination of shares of Stock and cash, or (d)
through a broker-assisted exercise program acceptable to the Administrator.  

 

To the extent that the Option Price of this Stock Option is less than the fair
market value of a share of Stock by $0.50 or more on the date described below
(determined by using the closing price of a share of Stock on such date, or if
the Stock is not traded on such date, the most recent date on which the Stock
was traded), this Stock Option, to the extent then outstanding and vested, will
be automatically exercised, without any action required on behalf of
Participant, by a “net exercise” as described in clause (b) of the paragraph
above, on (x) the Expiration Date, if Participant has remained continuously
Employed from the Grant Date through the Expiration Date, or (y) on the last day
of the applicable post-termination of Employment exercise period of this Stock
Option as set forth in Section 4 above, if the Employment of Participant was
involuntarily terminated by the Company for reasons other than for Cause, was
terminated by reason of death, being Disabled or Retirement, or voluntarily
terminated by Participant.

 

6.

Delivery of Shares.  Upon receipt of notice and payment as provided hereunder,
the Company shall make delivery of the Shares for which the Stock Option was
exercised within a reasonable period, but in no event later than 30 days
thereafter.

 

7.

Non-Hire/Solicitation/Confidentiality/Code of Conduct.  As a condition of
Participant’s eligibility to receive this Stock Option and regardless of whether
such Stock Option vests or is exercised, Participant agrees that he or she will
(a) not, directly or indirectly, during the term of Participant’s Employment,
and for a period of one year (two years if terminate Employment by reason of
Retirement) thereafter, hire, solicit, entice away or in any way interfere with
THG’s relationship with, any of its officers or employees, or in any way attempt
to do so or participate with, assist or encourage a third party to do so, (b)
neither disclose any of THG’s confidential and proprietary information to any
third party, nor use such information for any purpose other than for the benefit
of THG and in accordance with THG’s policies; (c) not, during the term of
Participant’s Employment, and for a period of one year (two years if terminate
Employment by reason of Retirement) thereafter, interfere with or seek to
interfere with, THG’s relationships with any of its policyholders, customers,
clients, agents or vendors; and (d) at all times comply with (i) THG’s Code

 

--------------------------------------------------------------------------------

5

 

of Conduct and other policies and procedures as in effect from time to time, and
(ii) any non-competition, non-disclosure, non-solicitation or similar agreement
he or she may have with the Company or any of its Affiliates.  The terms of this
Section 7 shall survive the expiration or earlier termination of this Agreement.

 

8.

Specific Performance/Damages.

 

 

(a)

Participant hereby acknowledges and agrees that in the event of any breach of
Section 7 of this Agreement, the Company would be irreparably harmed and could
not be made whole by monetary damages.  Participant accordingly agrees to waive
the defense in any action for injunctive relief or specific performance that a
remedy at law would be adequate and that the Company, in addition to any other
remedy to which it may be entitled at law or in equity, shall be entitled to an
injunction or to compel specific performance of Section 7 of this Agreement.

 

 

(b)

In addition to any other remedy to which the Company may be entitled at law or
in equity (including the remedy provided in the preceding paragraph),
Participant hereby acknowledges and agrees that in the event of any breach of
Section 7 of this Agreement, Participant shall be required to refund to the
Company the value received by Participant upon exercise of the Stock Option
measured by the amount that the “Stock Value” exceeds the Option Price paid on
exercise of the Stock Option; provided, however, that the Company makes any such
claim, in writing, against Participant alleging a violation of Section 7 of this
Agreement not later than two years following Participant’s termination of
Employment.  For purposes of this Agreement, the Stock Value shall be the sale
price of the Shares issued upon exercise of the Stock Option, if and to the
extent such Shares were sold on the date of such exercise; otherwise, the Stock
Value shall be the closing price of Shares as reported on the New York Stock
Exchange (or such other exchange or facility as is determined by the
Administrator if the Shares are not then traded on the New York Stock Exchange)
on the date of the exercise of the Stock Option.

 

9.

Successors.  The provisions of this Agreement will benefit and will be binding
upon the permitted assigns, successors in interest, personal representatives,
estates, heirs and legatees of each of the parties hereto. However, the Stock
Option is non-assignable, except as may be permitted by the Plan.

 

10.

Interpretation.  The terms of the Stock Option are as set forth in this
Agreement and in the Plan. The Plan is incorporated into this Agreement by
reference, which means that this Agreement is limited by and subject to the
express terms and provisions of the Plan. In the event of a conflict between the
terms of this Agreement and the terms of the Plan, the terms of the Plan shall
control.

 

11.

Facsimile or Electronic Signature.  The parties may execute this Agreement by
means of a facsimile or electronic signature.

 

12.

Entire Agreement; Counterparts.  This Agreement, the Plan and the Offer Letter
contain the entire understanding between the parties concerning the subject
contained in this Agreement.  Except for the Agreement, the Plan and the Offer
Letter, there are no representations, agreements, arrangements, or
understandings, oral or written, between or among the parties hereto, relating
to the subject matter of this Agreement, that are not fully expressed
herein.  This Agreement may be signed in one or more counterparts, all of which
shall be considered one and the same agreement.

 

13.

Further Assurances.  Each party to this Agreement agrees to perform all further
acts and to execute and deliver all further documents as may be reasonably
necessary to carry out the intent of this Agreement.  

 

14.

Severability.  In the event that any of the provisions, or portions thereof, of
this Agreement are held to be unenforceable or invalid by any court of competent
jurisdiction, the validity and enforceability of the remaining provisions, or
portions thereof, will not be affected, and such unenforceable provisions shall
be automatically replaced by a provision as similar in terms as may be valid and
enforceable.

 

15.

Construction.  Whenever used in this Agreement, the singular number will include
the plural, and the plural number will include the singular, and the masculine
or neuter gender shall include the masculine, feminine,

 

--------------------------------------------------------------------------------

6

 

or neuter gender.  The headings of the Sections of this Agreement have been
inserted for purposes of convenience and shall not be used for interpretive
purposes.  The Administrator shall have full discretion to interpret and
administer this Agreement.  Any actions or decisions by the Administrator in
connection with this Agreement shall be conclusive and binding upon Participant.

 

16.

No Effect on Employment.  Nothing contained in this Agreement shall be construed
to limit or restrict the right of THG to terminate Participant’s Employment at
any time, with or without cause, or to increase or decrease Participant’s
compensation from the rate of compensation in existence at the time this
Agreement is executed.

 

17.

Taxes.  The exercise of this Stock Option will give rise to “wages” subject to
withholding.  Participant expressly acknowledges and agrees that Participant’s
rights hereunder, including the right to be issued Shares upon exercise, are
subject to Participant promptly remitting to the Company in cash (or by such
other means as may be acceptable to the Administrator in its discretion) any
amounts determined by the Company to be required to be withheld. No Shares will
be transferred pursuant to the exercise of this Stock Option unless and until
the person exercising this Stock Option has remitted to the Company an amount
sufficient to satisfy any federal, state, or local withholding tax requirements,
or has made other arrangements satisfactory to the Company with respect to such
taxes.  Participant authorizes the Company to withhold such amount from any
amounts otherwise owed to Participant. The Company may, at its option, withhold
a sufficient number of Shares to satisfy the minimum federal, state and local
tax withholding due (or such greater amount as would not result in adverse
accounting consequences to the Company, as determined by, and in the sole
discretion of, the Company) and remit the balance of the Shares to
Participant.  If this Stock Option is automatically exercised as provided in the
last paragraph of Section 5 above or if Participant pays the Option Price
through a “net exercise” of this Stock Option as provided by Section 5 above,
the minimum federal, state and local tax withholding due in connection with the
exercise of this Stock Option shall be satisfied by the Company withholding a
sufficient number of Shares to satisfy with minimum federal, state and local tax
withholding due (or such greater amount as would not result in adverse
accounting consequences to the Company, as determined by, and in the sole
discretion of, the Company).  

 

 



The Company makes no representations to Participant with respect to the tax
treatment of any amount paid or payable pursuant to this Award.  While this
Award is intended to be interpreted and operated to the extent possible so that
any such amounts shall be exempt from the requirements of Section 409A, in no
event shall the Company be liable to Participant for or with respect to any
taxes, penalties and/or interest which may be imposed upon any such amounts
pursuant to Section 409A or any other federal or state tax law.  To the extent
that any such amount should be subject to Section 409A (or any other federal or
state tax law), Participant shall bear the entire risk of any such taxes,
penalties and or interest.

 

18.

Waiver of Jury Trial.  By accepting this Award under the Plan, Participant
waives any right to a trial by jury in any action, proceeding or counterclaim
concerning any rights under (a) the Plan, (b) any Award, or (c) any amendment,
waiver, consent, instrument, document or other agreement delivered or which in
the future may be delivered in connection with any of the foregoing, and agrees
that any such action, proceedings or counterclaim shall be tried before a court
and not before a jury.

 

19.

Additional Restrictions.  The Administrator may cancel, rescind, withhold or
otherwise limit or restrict the Stock Options (in whole or in part) at any time
if Participant is not in compliance with all applicable provisions of this
Agreement and the Plan, or if Participant breaches any agreement with THG,
including with respect to the Code of Conduct or other policies of THG, or any
non-competition, non-solicitation, confidentiality or other similar
provisions.  Without limiting the generality of the foregoing, the Administrator
may recover the Stock Options and payments under or gain in respect thereto to
the extent required to comply with Section 10D of the Securities Exchange Act of
1934, as amended, or any stock exchange or similar rule adopted under said
Section.  In addition, rights, payments and benefits under this Award shall be
subject to repayment to, or recoupment by, THG in accordance with any clawback
or recoupment policies and procedures that THG may adopt from time to time.

 

 

--------------------------------------------------------------------------------

7

 

20.

Definitions.  As used herein, the terms “Cause” and “Good Reason” shall have the
meanings set forth in the Offer Letter.

 

21.

Notice and Opportunity to Cure.  In the event Participant believes that a “Good
Reason” event has been triggered, Participant must give the Company written
notice within 30 days of the first occurrence of such triggering event and a
proposed termination date which shall be not sooner than 60 days nor later than
90 days after the date of such notice. Such notice shall specify Participant’s
basis for determining that “Good Reason” has been triggered.  The Company shall
have the right to cure a purported “Good Reason” within 30 days of receipt of
said notice and, if so cured, a termination of Participant’s Employment shall
not be considered to be for “Good Reason” as a result of such event. To the
extent that the Company does not cure such event within this thirty (30) day
period, Participant shall be required to terminate his Employment within the
time frame set forth in his notice in order to have his termination of
Employment treated as a Good Reason termination hereunder.  

 

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the Grant Date.

 

THE HANOVER INSURANCE GROUP, INC.

 

 

 

By:

 

Name:

 

Title:

 

 

Jeffrey M. Farber

 

 